                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERIC MEYER,                                         Case No. 19-cv-01347-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER DECLARING PLAINTIFF
                                                v.                                          A VEXATIOUS LITIGANT AND
                                   9
                                                                                            SUBJECTING HIS SUBMISSIONS
                                  10    T. SHAN,                                            TO PRE-FILING REVIEW
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff was ordered to show cause by April 5, 2019, why he should not be declared a

                                  14   vexatious litigant and required to obtain leave of Court before filing any new action. Plaintiff has

                                  15   not responded to the Court’s order but has filed two new cases that are frivolous. See Case Nos.

                                  16   19-cv-1703; 19-cv-1815. As noted in detail in the order to show cause (Docket No. 3), plaintiff

                                  17   has filed 19 incomprehensible complaints in the last few months in this district, where he does not

                                  18   reside. All of the complaints have been dismissed because they were unintelligible and frivilous.

                                  19   Plaintiff’s repeated filings here are particularly odd because he is housed in Illinois, names

                                  20   defendants in Illinois or elsewhere in the country, and none of the cases have any connection

                                  21   whatsoever to the Northern District of California.

                                  22          Legal Standard

                                  23          “The All Writs Act, 28 U.S.C. § 1651(a), provides district courts with the inherent power

                                  24   to enter pre-filing orders against vexatious litigants.” Molski v. Evergreen Dynasty Corp., 500

                                  25   F.3d 1047, 1057 (9th Cir. 2007). “Flagrant abuse of the judicial process cannot be tolerated

                                  26   because it enables one person to preempt the use of judicial time that properly could be used to

                                  27   consider the meritorious claims of other litigants.” De Long v. Hennessy, 912 F.2d 1144, 1148

                                  28   (9th Cir. 1990). The Ninth Circuit has established “four factors for district courts to examine
                                   1   before entering pre-filing orders.” Molski, 500 F.3d at 1057. “First, the litigant must be given

                                   2   notice and a chance to be heard before the order is entered”; second, the court “must compile ‘an

                                   3   adequate record for review’”; third, the court “must make substantive findings about the frivolous

                                   4   or harassing nature of the plaintiff’s litigation”; and fourth, “the vexatious litigant order ‘must be

                                   5   narrowly tailored to closely fit the specific vice encountered.’” Id. (citing De Long, 912 F.2d at

                                   6   1147-49). In considering the third and fourth factors, the Ninth Circuit applies the test from Safir

                                   7   v. U.S. Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986). See Molski, 500 F.3d at 1058.

                                   8          The Ninth Circuit has held that the five-factor Safir test provides “a helpful framework for

                                   9   applying” factors three and four of the Ninth Circuit’s four-factor standard-i.e., the frivolous or

                                  10   harassing nature of the plaintiff’s litigation, and the narrow tailoring of any pre-filing order the

                                  11   court enters. Molski, 500 F.3d at 1058. The Safir test considers:

                                  12                  (1) the litigant’s history of litigation and in particular whether it
Northern District of California
 United States District Court




                                                      entailed vexatious, harassing or duplicative lawsuits; (2) the
                                  13                  litigant’s motive in pursuing the litigation, e.g., does the litigant
                                                      have an objective good faith expectation of prevailing; (3) whether
                                  14                  the litigant is represented by counsel; (4) whether the litigant has
                                                      caused needless expense to other parties or has posed an
                                  15                  unnecessary burden on the courts and their personnel; and (5)
                                                      whether other sanctions would be adequate to protect the courts and
                                  16                  other parties.
                                  17   Safir, 792 F.2d at 24.
                                  18          Discussion

                                  19          The history of litigation reveals a pattern of frivolous and duplicative lawsuits. As

                                  20   described in the order to show cause plaintiff has filed 19, now 21, frivolous and incoherent

                                  21   complaints. There is no objectively good faith expectation of prevailing as many of the lawsuits

                                  22   seek for plaintiff to marry certain actresses and others state that the World Bank and International

                                  23   Monetary Fund are part of a large conspiracy. Plaintiff is not represented by counsel, which

                                  24   weighs against declaring him vexatious. Yet, even an unrepresented litigant should understand

                                  25   after repeated attempts at pursuing frivolous claims or challenging the same conduct that his

                                  26   claims are without merit and should not be pursued. Thus, this factor does not weigh strongly

                                  27   against declaring plaintiff vexatious. Finally, plaintiff has placed an inordinate burden on the

                                  28   Court. The record reflects that plaintiff regularly files non-meritorious, incoherent complaints.
                                                                                          2
                                   1   Court personnel must spend significant time and taxpayer resources attempting to understand

                                   2   plaintiff’s filings, resources that could otherwise be spent resolving the disputes of the many

                                   3   litigants who adhere to court rules and requirements.

                                   4          The final Safir factor-whether other sanctions would be adequate to protect the Court and

                                   5   other parties-overlaps with the narrow tailoring analysis in the Ninth Circuit’s four-factor test.

                                   6          This Order is narrowly tailored to meet only the goal of relieving this Court from having to

                                   7   respond to frivolous complaints that plaintiff may file in the future. Lesser sanctions are

                                   8   inadequate to protect the Court, because plaintiff has demonstrated his incapacity to follow the

                                   9   rules and requirements of this Court. Specifically, plaintiff’s litigation history demonstrates that

                                  10   he has been unresponsive to the Courts’ repeated, clear indications that his complaints are without

                                  11   merit. Given this pattern of behavior, the Court finds that nothing less than a pre-filing order will

                                  12   prevent the Court from undertaking the burden of responding to plaintiff’s non-meritorious and
Northern District of California
 United States District Court




                                  13   frivolous complaints.

                                  14          Conclusion

                                  15          1.      Plaintiff, Eric Meyer, is hereby barred from participating in the filing of any

                                  16   lawsuit, under this name or any aliases, either alone or with other plaintiffs, in the United States

                                  17   District Court for the Northern District of California, without first obtaining leave of Court.

                                  18          2.      To obtain leave of Court, plaintiff must seek leave in writing to file a new action

                                  19   and must include with his request (a) a copy of the complaint he proposes to file, and (b) the

                                  20   following statement in capital letters on the first page of the request: “THIS PLEADING IS

                                  21   SUBJECT TO AN ORDER REQUIRING LEAVE OF COURT TO FILE A NEW ACTION.

                                  22   PURSUANT TO THE ORDER OF THIS COURT IN CASE NUMBER 19-CV-1347-JD,

                                  23   THE DUTY JUDGE MUST DETERMINE WHETHER THIS SUBMISSION IS

                                  24   INTELLIGIBLE AND NON-FRIVOLOUS BEFORE IT CAN BE FILED.”

                                  25          3.      If plaintiff requests leave of court in the manner required by ¶ 2, the Clerk of Court

                                  26   shall refer his request to the duty judge, who shall determine whether it states a non-frivolous

                                  27   cause of action. If it does, the duty judge shall so advise the Clerk of Court, and the submission

                                  28   will be filed and assigned as if no pre-filing order were in place. If the duty judge determines that
                                                                                          3
                                   1   the submission is not intelligible, or is frivolous, the Clerk shall not file it and shall instead follow

                                   2   the procedures of the following paragraph.

                                   3           4.      If plaintiff participates in the filing of a lawsuit without requesting leave of Court,

                                   4   or requests such leave and is denied, the Clerk of Court shall not docket any such submission. The

                                   5   Clerk shall advise plaintiff in writing that the submission has not been filed because plaintiff is not

                                   6   permitted to participate in lawsuits before this Court without receiving advance permission. No

                                   7   filing fee shall be accepted in that case.

                                   8           5.      This order shall not apply to any suit in which a licensed attorney represents

                                   9   plaintiff, or to any action in which plaintiff appears as a criminal defendant.

                                  10           6.      This order shall remain in effect until further order by this Court. Plaintiff may

                                  11   petition for this order to be repealed after two years from the date of this order but must

                                  12   demonstrate in any such request that he has entirely ceased his practice of filing frivolous
Northern District of California
 United States District Court




                                  13   complaints.

                                  14           IT IS SO ORDERED.

                                  15   Dated: April 12, 2019

                                  16

                                  17
                                                                                                       JAMES DONATO
                                  18                                                                   United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERIC MEYER,
                                   4                                                          Case No. 19-cv-01347-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        T. SHAN,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 12, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Eric Meyer ID: A-North
                                       Chicago Read Mental Health Center
                                  18   4200 N. Oak Park
                                       Chicago, IL 60634
                                  19

                                  20

                                  21   Dated: April 12, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          5
